DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Appeal Brief filed 10/12/2020.
Applicant's request for reconsideration of the finality of the rejection of the last Office action mailed 03/19/2020 is persuasive and, therefore, the finality of that action is withdrawn.
This withdrawal is approved by a Supervisory Patent Examiner as indicated by his signature.
Claims 1, 2, 5-13, and 15-24 are pending.  Claims 3, 4, and 14 have been canceled.  Claims 1, 13, and 18 have been written in independent form.

EXAMINER’S NOTE
The claim set filed 12/11/2019 is being examined in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-13, ands 15-24 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the location in the user interface" in line 19.  This limitation is not clear.  Three different locations are introduced in the instant claim in lines 11, 14, and 15.  It is not clear which location is being referenced by "the location in the user interface" in line 19.  Is it the location for the predicted drop zone in the user interface that represents an anticipated ending point of the graphical object, or is it one of the other locations already introduced?  It is noted that, after “a location for a predicted drop zone” is introduced in line 11 of claim 1, “the location for the predicted drop zone” is expressly stated in lines 13-14 and 15-16, making it unequivocally clear that “a location for a predicted drop zone” is being referenced.  It is recommended that, if indeed “the location in the user interface” in line 19 is the same as “a location for a predicted drop zone” as introduced in line 11, perhaps the limitation could be written as “the location for the predicted drop zone” as in lines 13-14 and 15-16.  Alternatively, it is suggested that the limitation be written to expressly state which location is being referenced.  For example, “the location of the graphical object” or “the location of the user input.”  For examination purposes, Examiner will interpret “the location in the user interface” as a location of the user input relative to the user interface, because any resulting location on the user interface influenced by the user input on the user interface, is a location of the user input relative to the user interface.
Additionally, it is equally not clear what "the location in the user interface" in line 19 is instructing the “render the predicted drop zone” limitation to do.  Is the predicted drop zone being moved to another location?  Or is the predicted drop zone being moved so that the graphical object can be displayed?  For examination purposes, Examiner will interpret the 
Claim 1 also recites the limitation "having similar display properties as the graphical object" in line 20.  The term "similar" in claim 1 is a relative term which renders the claim indefinite.  The term "similar display properties" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally, claims 2 and 5-12 are rejected because they depend from an indefinite parent claim.
Claim 8 recites "the display properties including a size and a shape of the predicted zone, wherein the graphical object is rendered as having a size and a shape and the predicted drop zone is rendered as having the size and the shape."  These limitations are not clear.  It is not clear what feature the latter limitation, i.e., "the predicted drop zone is rendered as having the size and the shape" is further modifying or limiting in the claim.  Is it modifying the predicted drop zone to be like the graphical object?  Or is it simply restating the first limitation, i.e., "the display properties including a size and a shape of the predicted zone?"  It is suggested that the claim be written to clarify what exactly is being achieved with the claimed “size and shape” limitation.  For example, the claim could include language stating that the predicted drop zone is sized to correspond to a size and a shape of the graphical object.  For examination purposes, Examiner will interpret this claim as the predicted drop zone and the graphical object have the same size and shape.
Claim 13 similarly recites the limitation "the location in the user interface" in lines 14-15, as in claim 1.  Consequently, this limitation is similarly rejected as in claim 1 hereinabove.
claims 15-17 and 22 are rejected because they depend from an indefinite parent claim.
Claim 16 recites the limitation "the location" in line 3.  This limitation is not clear for the same reasons as those set forth for this similarly claimed limitation in the rejection of claim 13.  Consequently, this limitation is similarly rejected as in claim 13 hereinabove.
Claim 18 recites the limitation "the location for the predicted drop zone in the user interface visually conflicts with a display of a different graphical object" in lines 15-16.  This limitation is not clear.  What does visually conflicts mean?  Does it mean the two things are in the same position and should not be in the same position?  Or that they postitionally conflict or share coordinates or overlap?  Or that they attract or repel one another, or bounce off of one another, etc.?  For examination purposes, Examiner will interpret the term "visually conflicts" as overlapping objects on a user interface.
Additionally, claims 19-21, 23, and 24 are rejected because they depend from an indefinite parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 7-9, 11, 13, 15, and 22 is rejected under 35 USC § 103 as being unpatentable over Garrison et al., U.S. Patent Application Publication 2009/0113330 A1 (hereinafter called Garrison), and further in view of Hennessy, U.S. Patent 5,870,079 A (hereinafter called Hennessy).
Regarding claim 1, Garrison teaches in a digital medium environment to visually indicate a predicted drop zone for a graphical object in a user interface, a system comprising:
a user input monitoring system (See e.g., FIG. 1) implemented at least partially in hardware of a computing device (See e.g., FIG. 1 element 100, 110, 150) to determine, from user input (See e.g., ¶ [0025], “The current position of the icons can be constantly monitored.”) with a graphical object (See e.g., FIG. 3 element 300) in a user interface (See e.g., FIG. 2a element 200) of the computing device, characteristics describing motion of the graphical object (See e.g., FIG. 3 User initiates drag; ¶ [0023], where initiates drag and “… the movement of the icon begins …” teach characteristics describing motion of the graphical object); and
a drop zone predicting system (See e.g., TITLE) implemented at least partially in hardware of the device to:
determine, based on the characteristics describing motion of the graphical object, a location for a predicted drop zone in the user interface (See e.g., FIG. 3; ¶ [0023], “The predicted drop icon can be based on an icon that is foremost in or closest to the projected path.”) that represents an anticipated ending point of the graphical object (See e.g., FIG. 3; ¶s [0023] & [0024], “… there can be prediction a drop icon 304. … there can be multiple icons 306 and 308 that are approximately the same distance from the projected path 302. As the user moves the drag icon along the projected path 302, the user could easily select an icon that is in close proximity to the projected path.”  Where the areas at the ends of the highlighted path and the dotted path lines teach an anticipated ending point of the graphical object), the location for the predicted drop zone being different from both a location of the graphical object and a location of the user input relative to the user interface (See e.g., FIGS. 3 & 4; ¶ [0025], “With predicted path of movement, step 406 can identify any icons that are closest to the projected path of the moving icon. These icons are target icons. This identification of target icons can be based on the proximity of the icon coordinates to the coordinates of the projected moving icon path. Step 408 would distinctively display the closest icon on the screen. This display could be by illuminating the target icon.”), the location for the predicted drop zone being positioned at a distance from the location of the graphical object (See e.g., FIG. 3, where the locations as discussed hereinabove are located a distance from element 300, i.e., the graphical object, and therefore teach the instant claim limitation) …;
render the predicted drop zone, as best understood, (See e.g., FIG. 4; ¶ [0025], “Step 408 would distinctively display the closest icon on the screen. This display could be by illuminating the target icon.”), at the location in the user interface, as best understood, as having similar display properties, as best understood, as the graphical object (See e.g., FIG. 3 element 304); and
move the graphical object to the location indicated by the predicted drop zone in response to detecting termination of the user input (See e.g., FIG. 3 The user releases the mouse button and the object is dropped on the highlighted target; & FIG. 4; ¶ [0028], “This process of FIG. 4 continues until there is an identified target icon and the drag icon is dropped in the target icon.”).
But Garrison does not teach that the location is … based on an acceleration of the graphical object.
However, Hennessy teaches the location is … based on an acceleration of the graphical object (See e.g., FIG. 2 blocks 36>39>40; column 2 lines 43-45 and 56-58; column 4 lines 14-21, 29-35, and 41-45, which teach an acceleration of the graphical object).
Thus, it would have been obvious to a person of ordinary skill in the art, having the prior art of Garrison and Hennessy before him, before the effective filing date of the claimed invention, to modify the invention of Garrison to include the location is … based on an acceleration of the graphical object, as taught in the analogous art of Hennessy.  One would have been motivated to make such a combination, with a reasonable expectation of success, to engage the intended screen target quickly, easily, and smoothly, without having to temporarily engage and subsequently release unwanted targets (See e.g., Hennessy column 1 lines 45-48).
Regarding claim 2, Garrison, as modified by Hennessy in claim 1 hereinabove, further teaches, wherein the user input comprises a drag and drop operation that is initiated by selecting the graphical object (Garrison See e.g., FIG. 3 element 300, User initiates drag) and terminated by releasing the graphical object (Garrison See e.g., FIG. 3 The user releases the mouse button and the object is dropped on the highlighted target; & FIG. 4; ¶ [0028], “This process of FIG. 4 continues until there is an identified target icon and the drag icon is dropped in the target icon.”)
Regarding claim 7, Garrison, as modified by Hennessy in claim 1 hereinabove, further teaches, wherein the characteristics describing motion of the graphical object include at least one of a velocity of the graphical object (Hennessy See e.g., FIG. 2; column 4 lines 21-35 and 41-45, which teach a velocity of the graphical object), an acceleration of the graphical object (Hennessy See e.g., FIG. 2 blocks 36>39>40; column 2 lines 43-45 and 56-58; column 4 lines 14-21, 29-35, and 41-45, which teach an acceleration of the graphical object), a location of the graphical object (Garrison See e.g., FIG. 3 element 300), or a direction of the graphical object as moved by the user input (Garrison See e.g., FIG. 4; ¶ [0025], “These coordinates can be used in determining the direction of icon movement.”).
Regarding claim 8, Garrison, as modified by Hennessy teaches in claim 1 hereinabove, further teaches, as best understood, wherein the graphical object is rendered as having a size and a shape (Garrison See e.g., FIG. 3 element 300) and the predicted drop zone is rendered as having the size and the shape (Garrison See e.g., FIG. 3 element 304).
Regarding claim 9, Garrison, as modified by Hennessy in claim 1 hereinabove, further teaches, wherein the drop zone predicting system is further implemented to determine a location of a different graphical object in the user interface (Garrison See e.g., FIGS. 3 & 4 element 306, which teaches a different graphical object in the user interface; ¶ [0027], “When the drag icon moves passed the target icon, the process of calculating a new target icon in step 416 would be similar to the process in step 404.” Which teaches the determine limitation) and adjust the location for the predicted drop zone to render the predicted drop zone at an adjusted location in the user interface that does not overlap the different graphical object (Garrison See e.g., FIGS. 3 & 4; ¶s [0024] & [0027], where the location of dotted line 312 teaches an adjusted location in the user interface that does not overlap element 306, where element 306 teaches the different graphical object)
Regarding claim 11, Garrison, as modified by Hennessy in claim 1 hereinabove, further teaches, wherein the location for the predicted drop zone is determined in real-time and the rendering of the predicted drop zone is performed in real-time during the user input with the graphical object (Garrison See e.g., FIGS. 3 & 4 ¶s [0023]-[0028], where all the steps that have been mapped hereinabove in the rejection in claim 1 for the location for the predicted drop zone and the rendering of the predicted drop zone are determined, calculated, and rendered in the user interface, teach the instant claim limitations).
Regarding claim 13, Garrison teaches in a digital medium environment to visually indicate a predicted drop zone for a graphical object in a user interface, a method implemented by a computing device (See e.g., FIG. 1 element 110-processor), the method comprising:
monitoring, by the computing device, user input that moves a graphical object in a user interface (See e.g., ¶ [0025], “The current position of the icons can be constantly monitored.”) and determining … a location (See e.g., FIG. 3 element 300; FIG. 4 block 400), and a direction of motion of the graphical object from the user input (Garrison See e.g., FIG. 4; ¶ [0025], “These coordinates can be used in determining the direction of icon movement.”);
determining, by the computing device, a location for a predicted drop zone in the user interface (See e.g., FIG. 3; ¶ [0023], “The predicted drop icon can be based on an icon that is foremost in or closest to the projected path.”) based on … the direction of motion of the graphical object (See e.g., FIG. 4; ¶ [0025], “These coordinates can be used in determining the direction of icon movement.”), the location for the predicted drop zone being different from both a location of the graphical object and a location of the user input relative to the user interface (See e.g., FIGS. 3 & 4; ¶ [0025], “With predicted path of movement, step 406 can identify any icons that are closest to the projected path of the moving icon. These icons are target icons. This identification of target icons can be based on the proximity of the icon coordinates to the coordinates of the projected moving icon path. Step 408 would distinctively display the ”), the location for the predicted drop zone being positioned at a distance from the graphical object based on the acceleration of the graphical object (See e.g., FIG. 3, where the locations as discussed hereinabove are located a distance from element 300, i.e., the graphical object, and therefore teach the instant claim limitation); and
rendering, as best understood, by the computing device, the predicted drop zone at the location in the user interface to visually indicate an anticipated ending point of the graphical object, as best understood (See e.g., FIG. 4; ¶ [0025], “Step 408 would distinctively display the closest icon on the screen. This display could be by illuminating the target icon.”), the predicted drop zone being rendered as having visual properties similar to the graphical object, as best understood (See e.g., FIG. 3 element 304); and
moving, by the computing device, the graphical object to the location indicated by the rendering of the predicted drop zone in response to detecting termination of the user input (See e.g., FIG. 3 The user releases the mouse button and the object is dropped on the highlighted target; & FIG. 4; ¶ [0028], “This process of FIG. 4 continues until there is an identified target icon and the drag icon is dropped in the target icon.”).
But Garrison does not teach determining a velocity, an acceleration, … of motion of the graphical object from the user input, nor determining … a location for a predicted drop zone in the user interface based on the velocity, the acceleration, of motion of the graphical object.
However, Hennessy teaches determining a velocity (See e.g., FIG. 2; column 4 lines 21-35 and 41-45, which teach various characteristics of determining a velocity), an acceleration (See e.g., FIG. 2 blocks 36>39>40; column 2 lines 43-45 and 56-58; column 4 lines 14-21, 29-35, and 41-45, which teach various characteristics of determining an acceleration), … of motion (See e.g., FIG. 2; column 4 lines 21-35 and 41-45, which teach various characteristics of determining a velocity), the acceleration (See e.g., FIG. 2 blocks 36>39>40; column 2 lines 43-45 and 56-58; column 4 lines 14-21, 29-35, and 41-45, which teach various characteristics of determining an acceleration), of motion of the graphical object.
Thus, it would have been obvious to a person of ordinary skill in the art, having the prior art of Garrison and Hennessy before him, before the effective filing date of the claimed invention, to modify the invention of Garrison to include determining a velocity, an acceleration, … of motion of the graphical object from the user input, nor determining … a location for a predicted drop zone in the user interface based on the velocity, the acceleration, of motion of the graphical object, as taught in the analogous art of Hennessy.  One would have been motivated to make such a combination, with a reasonable expectation of success, to engage the intended screen target quickly, easily, and smoothly, without having to temporarily engage and subsequently release unwanted targets (See e.g., Hennessy column 1 lines 45-48).
Regarding claim 15, please refer to the rejections in claim 11.  Claim 15 is a method claim version of claim 11.
Regarding claim 22, please refer to the rejection of claim 8 hereinabove.  Claim 22 is a method claim version of claim 8.


Claims 5, 6, and 17 is/are rejected under 35 USC § 103 as being unpatentable over Garrison, and further in view of Hennessy, and further in view of Bau, U.S. Patent 8,621,395 B2 (hereinafter called Bau).
Regarding claim 5, Garrison, as modified by Hennessy in claim 1 hereinabove, further teaches all the limitations of the instant claim, but neither Garrison nor Hennessy teaches wherein the distance between the rendered predicted drop zone and the graphical object increases as the acceleration of the graphical object increases.
However, Bau teaches the distance between the rendered predicted drop zone and the graphical object increases as the acceleration of the graphical object increases (See e.g., FIG. 2; column 5 lines 47-53; column 7 lines 1-5, “… a larger distance between samples indicates a higher velocity than a smaller distance. … Another approach that can be processing intensive, … is to use a least-squares fit to compute an estimate of the acceleration of the pointer. … the use of a higher-order polynomial model is able to model acceleration as well as velocity of the pointer.”  Where it was well-known in the art before the effective filing date of the claimed invention, that, since velocity includes both speed and direction, changes in acceleration may result from changes in speed or direction or both, and because Bau discloses an approach that can be used to compute an estimate of the acceleration of the pointer, and correlates acceleration and velocity with a model that is able to model acceleration as well as velocity of the pointer, the references in their entirety teach the instant claim limitation).
Accordingly, because Garrison, Hennessy, and Bau teach the concept of moving graphical objects to a particular area on a graphical user interface in response to a user’s selection, it would have been obvious to a person of ordinary skill in the art, having the art of Garrison, Hennessy, and Bau before him before the effective filing date of the claimed invention, to modify the combined invention of Garrison and Hennessy to include the distance between the (See e.g., Bau column 2 lines 1-29).
Regarding claim 6, Garrison, as modified by Hennessy in claim 1 hereinabove, further teaches all the limitations of the instant claim, but neither Garrison nor Hennessy teaches wherein the distance between the rendered predicted drop zone and the graphical object decreases as the acceleration of the graphical object decreases.
However, Bau, combined for the reasons set forth in the rejection in claim 5 hereinabove, cures this deficiency by further teaching the distance between the rendered predicted drop zone and the graphical object decreases as the acceleration of the graphical object decreases (See e.g., FIG. 2; column 5 lines 47-53; column 7 lines 1-5, “… a larger distance between samples indicates a higher velocity than a smaller distance.  … because, on FIG. 2 distance 230A between points 220B and 220C is shown as larger than distance 230B between 220D and 220E, the pointer velocity is slower during the 230B span. … Another approach that can be processing intensive, … is to use a least-squares fit to compute an estimate of the ”  Where it was well-known in the art before the effective filing date of the claimed invention, that, since velocity includes both speed and direction, changes in acceleration may result from changes in speed or direction or both, and because Bau discloses an approach that can be used to compute an estimate of the acceleration of the pointer, and correlates acceleration and velocity with a model that is able to model acceleration as well as velocity of the pointer, the references in their entirety teach the instant claim limitation).
Regarding claim 17, please refer to the rejections in claim 6 hereinabove.  Claim 17 is a method claim version of claim 6.


Claim 10 is/are rejected under 35 USC § 103 as being unpatentable over, Garrison, and further in view of Hennessy, and further in view of Nurmi, U.S. Patent Application Publication 2009/0276701 A1 (hereinafter called Nurmi).
Regarding claim 10, Garrison, as modified by Hennessy in claim 1 hereinabove, further teaches all the limitations of the instant claim, but neither Garrison nor Hennessy teaches wherein the graphical object comprises a media clip or a media clip transition and the user interface comprises a multimedia editor interface.
However, Nurmi teaches a media clip (See e.g., ¶ [0018], “… the drag-and-drop of an object (e.g., … audio, video or multimedia file, …”) … and the user interface comprises a multimedia editor interface (See e.g., ¶s [0018], [0059], & [0060], where the create features teach a multimedia editor interface. Examiner notes that neither the claim nor the specification defines or explains what is meant by a multimedia editor interface.  Examiner researched the term multimedia editor interface, and it does not appear to be a term of art.  Consequently, Examiner has interpreted multimedia editor interface to be any user interface interaction used to create any type of multimedia).
Accordingly, because Garrison, Hennessy, and Nurmi teach the concept of moving graphical objects to a particular area on a graphical user interface in response to a user’s selection, it would have been obvious to a person of ordinary skill in the art, having the art of Garrison, Hennessy, and Nurmi before him before the effective filing date of the claimed invention, to modify the combined invention of Garrison and Hennessy to include the graphical object comprises a media clip … and the user interface comprises a multimedia editor interface, as taught in the analogous art of Nurmi.  One would have been motivated to make such a combination, with a reasonable expectation of success, to cause the graphical item(s) associated with those potential target object(s) ("the target graphical items") to be displayed on the electronic device display screen at a location that is close to the location at which the selected graphical item is displayed, which may involve moving a previously displayed potential target graphical item to a location that is closer to the selected graphical item than its original location (See e.g., Nurmi ¶ [0020]).


Claim 12 is/are rejected under 35 USC § 103 as being unpatentable over Garrison, and further in view of Hennessy, and further in view of Garbow et al., U.S. Patent Application Publication 2008/0077874 A1 (hereinafter called Garbow).
Regarding claim 12, Garrison, as modified by Hennessy in claim 1 hereinabove, further teaches all the limitations of the instant claim, but neither Garrison nor Hennessy teaches wherein the drop zone predicting system is further implemented to remove display of the 
However, Garbow teaches the drop zone predicting system is further implemented to remove display of the predicted drop zone (See e.g., FIG. 4, where path vectors 360, 370, 380, and 390 teach the predicted drop zone, which are not present in FIG. 4 as recited and discussed in the remaining part of the rejection of this instant limitation) in response to detecting termination of the user input with the graphical object (See e.g., FIGS. 3-5 and corresponding disclosure ¶s; ¶s [0052]-[0055], where display 400 as illustrated in FIG. 4 is the display shown when the monitoring in block 100 is being done in FIG. 3, because no drag and drop operation has been performed on an entity, i.e., 270, i.e., the graphical object, and “FIG. 5 illustrates how display 400 may be displayed to a user after the user initiates dragging of the display representation of document 270,” and “Four path vectors are displayed on display 410. … the monitored drag and drop operations may indicate that only icons 280, 290, 300, and 310 are drop destinations and at least one of these four drop destinations may be emphasized…” are generated as shown in FIG. 5, and when “the selected entity is dropped in the drop destination associated with that path vector in block 260 and control passes to block 100 to continue to monitor for drag and drop operations on a selected entity by a user,” teaches detecting termination of the user input with the graphical object the display, and display 400 as illustrated in FIG. 4 is the display shown, which has no path vectors associated with the drop destinations, i.e., the predicted drop zones, therefore the references in their entirety teach the instant claim limitation).
Accordingly, because Garrison, Hennessy, and Garbow teach the concept of moving graphical objects to a particular area on a graphical user interface in response to a user’s selection, it would have been obvious to a person of ordinary skill in the art, having the art of Garrison, Hennessy, and Garbow before him before the effective filing date of the claimed invention, to modify the combined invention of Garrison and Hennessy to include the drop zone (See e.g., Garbow ¶ [0007]).


Claim 16 is/are rejected under 35 USC § 103 as being unpatentable over Garrison, and further in view of Hennessy, and further in view of Horiike, U.S. Patent Application Publication 2016/0170600 A1 (hereinafter called Horiike).
Regarding claim 16, Garrison, as modified by Hennessy in claim 13 hereinabove, further teaches, wherein the location for the predicted drop zone is in an area of the user interface occupied by a different graphical object (Garrison See e.g., FIG. 3 elements 310 & 306), but neither Garrison nor Hennessy teaches moving the graphical object to the location comprises adjusting a display position of the different graphical object to display the graphical object at the location.
However, Horiike teaches, as best understood, moving the graphical object to the location, as best understood, comprises adjusting a display position of the different graphical object to display the graphical object at the location (See e.g., FIG. 5B S509>S510>S511; ¶s [0058], [0081], & [0082], “FIG. 5B illustrates a detailed procedure of the icon drop processing to be performed in step S508 illustrated in FIG. 5A. Referring to FIG. 5B, in step S509, the CPU 111 determines whether there is a touch-up operation performed by the dragging finger. … If the CPU 111 determines that there is the touch-up operation performed by the dragging finger (YES in step S509), then in step S510, the CPU 111 determines whether the first icon is overlapped with another icon already displayed (e.g., a second content or a second icon). If the CPU ”).
Thus, it would have been obvious to a person of ordinary skill in the art, having the prior art of Garrison, Hennessy, and Horiike before him, before the effective filing date of the claimed invention, to modify the combined invention of Garrison and Hennessy to include moving the graphical object to the location comprises adjusting a display position of the different graphical object to display the graphical object at the location, as taught in the analogous art of Horiike.  One would have been motivated to make such a combination, with a reasonable expectation of success, to provide a user interface apparatus that is excellent in user-friendliness in an operation for shifting an intended content between different locations (See e.g., Horiike ¶s [0007], [0080], & [0085]).


Claims 18-21 is/are rejected under 35 USC § 103 as being unpatentable over Garrison, and further in view of Horiike, U.S. Patent Application Publication 2016/0170600 A1 (hereinafter called Horiike).
Regarding claim 18, Garrison teaches a computer-readable storage media device comprising instructions stored thereon (See e.g., FIG. 1; ¶ [0039], which teaches instructions in a computer readable medium such as EPROMS, ROM, RAM, etc.) that, responsive to execution by at least one processing device (See e.g., FIG. 1 element 110-processor), causes the at least one processing device to perform operations comprising:
(See e.g., FIG. 3 element 300) in a user interface (See e.g., FIG. 2a element 200) to determine characteristics describing motion of the graphical object (See e.g., FIG. 3 user initiates drag, which teaches determine characteristics describing motion of the graphical object; ¶ [0025], “The current position of the icons can be constantly monitored.”);
determining, from the characteristics of the user input describing motion of the graphical object, a location for a predicted drop zone in the user interface (See e.g., FIG. 3; ¶ [0023], “The predicted drop icon can be based on an icon that is foremost in or closest to the projected path.”) that represents an anticipated ending point of the graphical object as moved by the user input (See e.g., FIG. 3; ¶s [0023] & [0024], “… there can be prediction a drop icon 304. … there can be multiple icons 306 and 308 that are approximately the same distance from the projected path 302. As the user moves the drag icon along the projected path 302, the user could easily select an icon that is in close proximity to the projected path.”  Where the areas at the ends of the highlighted path and the dotted path lines teach an anticipated ending point of the graphical object), the location for the predicted drop zone being different from both a location of the graphical object and a location of the user input relative to the user interface (See e.g., FIGS. 3 & 4; ¶ [0025], “With predicted path of movement, step 406 can identify any icons that are closest to the projected path of the moving icon. These icons are target icons. This identification of target icons can be based on the proximity of the icon coordinates to the coordinates of the projected moving icon path. Step 408 would distinctively display the closest icon on the screen. This display could be by illuminating the target icon.”), the location for the predicted drop zone being positioned at a distance from the location of the user input based on an acceleration of the user input (See e.g., FIG. 3, where the locations as discussed hereinabove are located a distance from element 300, i.e., the graphical object, and therefore teach the instant claim limitation) …;

However, Horiike, teaches adjusting the location for the predicted drop zone in response to determining that the location for the predicted drop zone in the user interface visually conflicts, as best understood, with a display of a different graphical object by rendering the predicted drop zone at an adjusted location that is displayed separate from the different graphical object (See e.g., FIG. 5B S509>S510>S511; ¶s [0058], [0081], & [0082], “FIG. 5B illustrates a detailed procedure of the icon drop processing to be performed in step S508 illustrated in FIG. 5A. Referring to FIG. 5B, in step S509, the CPU 111 determines whether there is a touch-up operation performed by the dragging finger. … If the CPU 111 determines that there is the touch-up operation performed by the dragging finger (YES in step S509), then in step S510, the CPU 111 determines whether the first icon is overlapped with another icon already displayed (e.g., a second content or a second icon). If the CPU 111 determines that the first icon is overlapped with the another icon already displayed (YES in step S510), the CPU 111 further determines whether to shift the second content to another position … with reference to the overlapping degree of the icons. In the present exemplary embodiment, in step S511, the CPU 111 shifts the second icon and locates the first icon.”);
moving the graphical object to the adjusted location, as modified by Horiike hereinabove, in response to detecting termination of the user input (Garrison See e.g., FIG. 3 The user releases the mouse button and the object is dropped on the highlighted target; & FIG. 4; ¶ [0028], “This process of FIG. 4 continues until there is an identified target icon and the drag icon is dropped in the target icon.”).
Thus, it would have been obvious to a person of ordinary skill in the art, having the prior art of Garrison and Horiike before him, before the effective filing date of the claimed invention, to modify the invention of Garrison to include moving the graphical object to the location (See e.g., Horiike ¶s [0007], [0080], & [0085]).
Regarding claim 19, Garrison, as modified by Horiike in claim 18 hereinabove, further teaches, wherein the user input comprises a drag and drop operation that is initiated by selecting the graphical object (Garrison See e.g., FIG. 3 element 300, User initiates drag) and terminated by releasing the graphical object (Garrison See e.g., FIG. 3 The user releases the mouse button and the object is dropped on the highlighted target; & FIG. 4; ¶ [0028], “This process of FIG. 4 continues until there is an identified target icon and the drag icon is dropped in the target icon.”).
Regarding claim 20, Garrison, as modified by Horiike in claim 18 hereinabove, further teaches wherein the characteristics describing motion of the graphical object include at least one of … a location of the graphical object (Garrison See e.g., FIG. 2; column 3 lines 37-39 and 66-67, which teaches a location of the graphical object), or a direction of the graphical object as moved by the user input (Garrison See e.g., FIG. 3 element 300), or a direction of the graphical object as moved by the user input (Garrison See e.g., FIG. 4; ¶ [0025], “These coordinates can be used in determining the direction of icon movement.”).
Regarding claim 21, Garrison, as modified by Horiike in claim 18 hereinabove, further teaches, the operations further comprising determining that the location for the predicted drop zone is positioned between two different objects in the user interface (Garrison See e.g., FIG. 3; ¶ [0023], “The predicted drop icon can be based on an icon that is foremost in or closest to the projected path.”  Where the highlighted projected path teaches the location for the predicted drop zone, is two different objects in the user interface), wherein rendering the predicted drop zone at the adjusted location (Horiike See e.g., FIG. 5B as rejected in claim 13 hereinabove), comprises reducing a display size of the predicted drop zone to fit between the two different objects (Horiike See e.g., ¶s [0046] & [0065], where, when the larger display size buttons, are on the display screen, there fewer buttons are on the display screen, making the display size smaller and therefore the display size of the predicted drop zone is decreased between the buttons).


Claim 23 is/are rejected under 35 USC § 103 as being unpatentable over Garrison, and further in view of Horiike, and further in view of Bau.
Regarding claim 23, Garrison, as modified by Horiike in claim 18 hereinabove, further teaches all the limitations of the instant claim except the distance between the predicted drop zone and the location of the user input increases as the acceleration of the user input with the graphical object increases.
However, Bau teaches the distance between the predicted drop zone and the location of the user input increases as the acceleration of the user input with the graphical object increases (See e.g., FIG. 2; column 5 lines 47-53; column 7 lines 1-5, “… a larger distance between samples indicates a higher velocity than a smaller distance. … Another approach that can be processing intensive, … is to use a least-squares fit to compute an estimate of the acceleration of the pointer. … the use of a higher-order polynomial model is able to model acceleration as well as velocity of the pointer.”  Where it was well-known in the art before the effective filing date of the claimed invention, that, since velocity includes both speed and direction, changes in acceleration may result from changes in speed or direction or both, and because Bau discloses an approach that can be used to compute an estimate of the ).
Accordingly, because Garrison, Horiike, and Bau teach the concept of moving graphical objects to a particular area on a graphical user interface in response to a user’s selection, it would have been obvious to a person of ordinary skill in the art, having the art of Garrison, Horiike, and Bau before him before the effective filing date of the claimed invention, to modify the combined invention of Garrison and Horiike to include the distance between the predicted drop zone and the location of the user input increases as the acceleration of the user input with the graphical object increases, as taught in the analogous art of Bau.  One would have been motivated to make such a combination with a reasonable expectation of success, to perform predictive triggering with a pointer on a user interface, and collect a plurality of position points associated with the pointer, and use the collected plurality of position points to determine a trajectory of the pointer, and determine the average velocity of the pointer, and use the present position of the pointer and the collected plurality of position points to predict a future position of the pointer, and generate an intent condition based on the predicted future position of the pointer, the present position of the pointer and the position of a screen object, and once an intent condition is identified, determine a verification threshold to be associated with the screen object and use the determined threshold to verify the generated intent condition using the position analyzer and a timer, and upon the verification of the generated intent condition, use a notifier to notify the triggered event (See e.g., Bau column 2 lines 1-29).


Claim 24 is/are rejected under 35 USC § 103 as being unpatentable over Garrison, and further in view of Horiike, and further in view of Garbow.
Regarding claim 24, Garrison, as modified by Horiike in claim 18 hereinabove, further teaches all the limitations of the instant claim, but neither Garrison nor Horiike teaches the operations further comprising ceasing display of the predicted drop zone in response to detecting termination of the user input with the graphical object.
However, Garbow, teaches ceasing display of the predicted drop zone (See e.g., FIG. 4, where path vectors 360, 370, 380, and 390 teach the predicted drop zone, which are not present in FIG. 4 as recited and discussed in the remaining part of the rejection of this instant limitation) in response to detecting termination of the user input with the graphical object (See e.g., FIGS. 3-5 and corresponding disclosure ¶s; ¶s [0052]-[0055], where display 400 as illustrated in FIG. 4 is the display shown when the monitoring in block 100 is being done in FIG. 3, because no drag and drop operation has been performed on an entity, i.e., 270, i.e., the graphical object, and “FIG. 5 illustrates how display 400 may be displayed to a user after the user initiates dragging of the display representation of document 270,” and “Four path vectors are displayed on display 410. … the monitored drag and drop operations may indicate that only icons 280, 290, 300, and 310 are drop destinations and at least one of these four drop destinations may be emphasized…” are generated as shown in FIG. 5, and when “the selected entity is dropped in the drop destination associated with that path vector in block 260 and control passes to block 100 to continue to monitor for drag and drop operations on a selected entity by a user,” teaches detecting termination of the user input with the graphical object the display, and display 400 as illustrated in FIG. 4 is the display shown, which has no path vectors associated with the drop destinations, i.e., the predicted drop zones, therefore the references in their entirety teach the instant claim limitation).
(See e.g., Garbow ¶ [0007]).

Response to Arguments
Applicant’s arguments filed 10/12/2020 have been fully considered and are primarily persuasive, therefore, the finality of the Action mailed 03/19/2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth in the instant Office Action hereinabove.
Although a new ground of rejection has been used in view of further consideration, a response is considered necessary for Applicant’s arguments regarding the rejections under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph regarding claims 1, 8, and 13.
On page 14 of the Arguments in the last paragraph, Examiner respectfully disagrees with Applicant arguments.  As detailed in the rejection under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph regarding claim 1, hereinabove, it is not clear which location “at the location in the user interface” is referring to because it does not reference one of the three 
On pages 15-16 of the Arguments in the last paragraph on page 15 that continues to the top of page 15, Examiner respectfully disagrees with Applicant arguments.  As detailed in the rejection under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph regarding claim 8, hereinabove, the entire claim is not clear regarding the “size and shape” and what exactly is being claimed.  The “size and shape” limitation does not appear to further limit the predicted drop zone as currently written, nor is it clear if the claim is stating that the “size and shape” of the predicted drop zone and the graphical object are the same.  Examiner offered suggestions for language to consider including in the claim to clarify the claim limitation.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D, Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRI L FILOSI/Examiner, Art Unit 364407 January 2021


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644